


109 HR 5643 IH: Energy Technology Transfer

U.S. House of Representatives
2006-06-20
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		I
		109th CONGRESS
		2d Session
		H. R. 5643
		IN THE HOUSE OF REPRESENTATIVES
		
			June 20, 2006
			Mrs. Biggert (for
			 herself, Mr. Boehlert,
			 Mr. Hall, and
			 Mr. Gilchrest) introduced the
			 following bill; which was referred to the Committee on Science
		
		A BILL
		To authorize the commercial application and transfer of
		  technologies developed by the Department of Energy, and for other
		  purposes.
	
	
		1.Short titleThis Act may be cited as the
			 Energy Technology Transfer
			 Act.
		2.DefinitionsFor purposes of this Act:
			(1)Cooperative
			 extensionThe term
			 Cooperative Extension means the extension services established
			 at the land-grant colleges and universities under the Smith-Lever Act of May 8,
			 1914.
			(2)DepartmentThe
			 term Department means the Department of Energy.
			(3)Energy supply
			 research and development programsThe term energy supply research and
			 development programs means the research, development, demonstration,
			 and commercial application programs in the Office of Energy Efficiency and
			 Renewable Energy, the Office of Electricity Delivery and Energy Reliability,
			 and the Office of Fossil Energy.
			(4)Institution of
			 higher educationThe term institution of higher
			 education has the meaning given that term in section 101(a) of the
			 Higher Education Act of 1965 (20 U.S.C. 1001(a)).
			(5)Land-grant
			 colleges and universitiesThe
			 term “land-grant colleges and universities” means—
				(A)1862 Institutions
			 (as defined in section 2 of the Agricultural Research, Extension, and Education
			 Reform Act of 1998 (7 U.S.C. 7601));
				(B)1890 Institutions
			 (as defined in section 2 of that Act); and
				(C)1994 Institutions
			 (as defined in section 2 of that Act).
				(6)National
			 laboratoryThe term National Laboratory has the
			 meaning given the term nonmilitary energy laboratory in section
			 903(3) of the Energy Policy Act of 2005 (42 U.S.C. 16182(3)).
			(7)SecretaryThe
			 term Secretary means the Secretary of Energy.
			3.Program
			(a)In
			 general
				(1)GrantsThe Secretary, through the energy supply
			 research and development programs of the Department, shall carry out a program
			 to award competitive, merit-reviewed grants to Cooperative Extension services
			 or offices, States, local governments, institutions of higher education, and
			 nonprofit institutions with expertise in energy research or extension, or
			 consortia thereof, to conduct activities to transfer knowledge and information
			 about advanced energy technologies that increase efficiency of energy use,
			 especially those developed at the National Laboratories and by the Department,
			 to individuals, businesses, nonprofit entities, and public entities, including
			 local governments and school districts.
				(2)RequirementTo
			 receive funding under this Act, a grant applicant must already operate an
			 outreach program capable of transferring knowledge and information about
			 advanced energy technologies that increase efficiency of energy use, or must
			 partner with an entity that has such an outreach program.
				(b)Uses of
			 fundsFunds awarded under this Act may be used for the following
			 activities:
				(1)Developing and
			 distributing informational materials on technologies that could use energy more
			 efficiently.
				(2)Carrying out
			 small-scale projects to demonstrate technologies that could use energy more
			 efficiently.
				(3)Developing and
			 conducting seminars, workshops, long-distance learning sessions, and other
			 activities to aid in the dissemination of knowledge and information on
			 technologies that could use energy more efficiently.
				(4)Providing or
			 coordinating onsite energy evaluations for a wide range of energy
			 end-users.
				(5)Examining the
			 energy efficiency needs of energy end-users to develop recommended research
			 projects for the Department.
				(6)Hiring experts in
			 energy efficient technologies to carry out activities described in paragraphs
			 (1) through (5).
				(7)Carrying out any
			 other activities the Secretary believes will accomplish the purposes described
			 in subsection (a)(1).
				(c)Selection
			 process applicationAn
			 applicant seeking funding under this Act shall submit an application to the
			 Secretary at such time, in such manner, and containing such information as the
			 Secretary may require. The application shall include, at a minimum—
				(1)a
			 description of the applicant’s current outreach program and of why it would be
			 capable of transferring knowledge and information about advanced energy
			 technologies that increase efficiency of energy use;
				(2)a
			 description of the activities the applicant would carry out, of the
			 technologies that would be transferred, and of who would be carrying out those
			 activities;
				(3)a
			 description of how the proposed activities would be appropriate to the specific
			 energy needs of the area to be served;
				(4)an
			 estimate of the number and types of energy end-users expected to be reached
			 through such activities; and
				(5)a
			 description of how the applicant will assess the success of the program.
				(d)Review of
			 applicationsIn evaluating the applications submitted under this
			 Act, the Secretary shall consider, at a minimum—
				(1)the ability of the
			 applicant to effectively carry out the proposed program;
				(2)the
			 appropriateness of the applicant’s outreach program for carrying out the
			 program described in this Act; and
				(3)the likelihood that
			 proposed activities could be expanded or used as a model for other
			 areas.
				(e)Awards
				(1)DistributionIn
			 making awards under this Act, the Secretary shall ensure that, to the extent
			 practicable, the program enables the transfer of knowledge and information
			 about a variety of technologies and enables the transfer of knowledge and
			 information in a variety of geographic areas.
				(2)FocusIn making awards under this Act, the
			 Secretary shall give priority to applicants that would significantly expand on
			 or fill a gap in existing programs in a geographical region.
				(f)Cost
			 sharingThe Secretary shall require cost-sharing in accordance
			 with the requirements of section 988 of the Energy Policy Act of 2005 (42
			 U.S.C. 16352) for commercial application activities.
			(g)Duration
				(1)Initial grant
			 periodA grant awarded under this Act shall be for a period of 5
			 years.
				(2)Initial
			 evaluationEach grantee under this Act shall be evaluated during
			 its third year of operation under procedures established by the Secretary to
			 determine if the grantee is accomplishing the purposes of this Act described in
			 subsection (a)(1). The Secretary shall terminate any grant that does not
			 receive a positive evaluation. If an evaluation is positive, the Secretary may
			 extend the grant for 3 additional years beyond the original term of the
			 grant.
				(3)Additional
			 extensionIf a grantee receives an extension under paragraph
			 (2), the grantee shall be evaluated again during the second year of the
			 extension. The Secretary shall terminate any grant that does not receive a
			 positive evaluation. If an evaluation is positive, the Secretary may extend the
			 grant for a final additional period of 3 additional years beyond the original
			 extension.
				(4)LimitationNo
			 grantee may receive more than 11 years of support under this Act without
			 reapplying for support and competing against all other applicants seeking a
			 grant at that time.
				(h)Technical
			 assistanceThe Secretary and the National Laboratories may
			 provide technical assistance on advanced energy technologies and methods to
			 grantees.
			(i)Authorization of
			 appropriationsThere are authorized to be appropriated to the
			 Secretary for carrying out this section—
				(1)$25,000,000 for
			 fiscal year 2008;
				(2)$27,375,000 for
			 fiscal year 2009;
				(3)$30,000,000 for
			 fiscal year 2010;
				(4)$32,900,000 for
			 fiscal year 2011; and
				(5)$36,000,000 for
			 fiscal year 2012.
				
